                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

SHERI L. KANIEWSKI,
   Plaintiff,

vs.                                                CIVIL ACTION NO. 1:19-cv-00132-JMV

ANDREW SAUL,
Commissioner of Social Security,
   Defendant.

                                           ORDER

        Upon consideration of Defendant’s Unopposed Motion to Reverse and Remand and

accompanying Memorandum, the Court finds that the Motion is well taken and should be

granted. It is, therefore,

        ORDERED that Defendant’s motion is GRANTED. It is further

        ORDERED that the above-captioned matter will be REVERSED and REMANDED

under the fourth sentence of 42 U.S.C. § 405(g) to the Commissioner of Social Security for the

purpose of conducting further administrative proceedings.

        This, the 30th day of December, 2019.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
